Citation Nr: 0728222	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to October 
25, 2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from October 25, 2006.

3.  Entitlement to separate disability ratings for PTSD and 
dementia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions issued by the RO in February 2001 and 
August 2002.  In a February 2001 rating decision, the RO 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective July 14, 2000.  The veteran filed 
a notice of disagreement (NOD) with the assigned rating in 
May 2001.  In July 2001, the veteran and his wife testified 
during a hearing before RO personnel; a transcript of the 
hearing is of record.

In an August 2002 rating decision, the RO granted service 
connection for dementia, recharacterized the veteran's 
psychiatric disability as PTSD with dementia and assigned an 
initial 50 percent rating for the recharacterized disability, 
effective July 14, 2000.  The RO issued a statement of the 
case (SOC) addressing the matter on appeal as an initial 
rating in excess of 50 percent for PTSD with dementia in 
August 2002.  The Board accepted correspondence filed by the 
veteran in August 2003 (within one year of the August 2002 
decision) as a timely substantive appeal on the issue of a 
higher, initial rating for the veteran's service-connected 
PTSD with dementia.  See 38 C.F.R. § 20.302 (2006).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD 
with dementia, the Board has also characterized the issues on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

As indicated above, in the August 2002 decision that granted 
service connection, the RO assigned a single, initial 50 
percent for the combined disability of PTSD with dementia, 
effective July 14, 2000, the date of the claim.  In August 
2003 (within one year of that decision), the veteran filed a 
NOD with the August 2002 decision, asserting that separate 
initial ratings should be assigned for both PTSD and 
dementia.  The RO issued a SOC on the issue of separate 
ratings for PTSD and dementia in November 2003, and the 
veteran filed a substantive appeal in January 2004.  In 
January 2004, the RO issued a supplemental SOC (SSOC) 
continuing denial of the claim of entitlement to separate 
disability ratings for PTSD and dementia.
 
In July 2005, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In August 2005, the RO remanded the matters on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for additional notice and development.  Following 
completion of the requested actions, the AMC issued an SSOC 
in June 2007.  By a June 2007 rating action issued in July 
2007, the AMC assigned a 70 percent rating for PTSD with 
dementia, effective October 25, 2006.  Because higher ratings 
for PTSD with dementia are assignable before and after that 
date, and the veteran is presumed to be seeking the maximum 
available benefit, the appeal for a higher initial rating for 
PTSD with dementia now encompasses the matters set forth on 
the preceding page.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As final preliminary matters, the Board notes that, in his 
January 2004 substantive appeal, the veteran appears to raise 
the issue of service connection for anemia, cataracts, and 
other residuals of radiation exposure, as well as the issue 
of an earlier effective date for the grant of service 
connection for dementia.  Moreover, because of the June 2007 
rating action, the veteran now meets the schedular criteria 
for a total rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  As these matters have 
not been adjudicated by the RO, they are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on  appeal has been accomplished.

2.  Prior to October 25, 2006, the veteran's PTSD with 
dementia was manifested, primarily, by anxiety, depression, 
flashbacks, intrusive thoughts, sleep impairment, nightmares, 
hypervigilance, occasional memory impairment, social 
isolation, irritability, and frustration; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.

3.  Since October 25, 2006, the veteran's PTSD with dementia 
has been manifested, primarily, by anxiety, depression, 
flashbacks, intrusive thoughts, sleep impairment, nightmares, 
hypervigilance, demonstrative short-term memory and cognitive 
impairment, difficulty in adapting to stressful 
circumstances; irritability, frustration and major impairment 
in social functioning; these symptoms are indicative of no 
more than occupational and social impairment with 
deficiencies in most areas.

4.  Under applicable legal authority, dementia and PTSD are 
evaluated under the General Rating Formula for mental 
disorders; co-existing mental disabilities are assigned a 
single rating that reflects the severity of overall 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD with dementia, prior to October 25, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951(b), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9310-9411 (2000-
2006).

2.  The criteria for a rating in excess of 70 percent for 
PTSD with dementia, from October 25, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Codes 9310-9411 (2006).

3.  The claim of entitlement to separate disability ratings 
for PTSD and dementia is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.14, 4.126, 4.130 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As will be explained below, the veteran's claim for separate 
ratings for PTSD and dementia lacks legal merit; therefore, 
the duties to notify and assist required by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

As regards the matter of higher ratings for psychiatric 
disability, In this appeal, the August 2002 SOC set forth the 
criteria for higher ratings for PTSD with dementia (which is 
sufficient under Dingess/Hartman).  In post-rating letters 
dated in April and October 2006, the AMC provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for higher rating, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The October 2006 letter also provided notice of what was 
needed to establish any effective date that might be 
assigned.  After the veteran was afforded the opportunity to 
respond to each notice described above, the June 2007 SSOC 
reflects readjudication of the claims.  Hence, while this 
notice was provided after the initial rating actions on 
appeal, the veteran is not shown to be prejudiced by the 
timing or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical records 
and evaluations, a statement from his counselor at the Erie 
Vet Center, as well as treatment records from the VA Medical 
Centers (VAMC) in Ann Arbor, Michigan, and Erie, 
Pennsylvania, and reports of VA examinations.   Also 
associated with the claims file are articles on radiation 
diseases, photographs, and the veteran's July 2001 RO hearing 
transcript, as well various written statements submitted by 
the veteran, his wife, a service comrade, and his 
representative, on his behalf.

In summary, in connection with the matters herein decided, 
the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO and the AMC, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims for higher ratings for PTSD 
with dementia, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration any 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Historically, in July 2000, at the suggestion of his 
representative, the veteran filed a claim for service 
connection for PTSD.  After an initial grant of service 
connection for PTSD and an initial denial of service 
connection for dementia as secondary to radiation exposure by 
the RO, in February 2001, an August 2002 rating action 
granted service connection for dementia and assigned a 
single, initial 50 percent for the combined disability of 
PTSD with dementia, effective July 14, 2000, the date of the 
claim.  This rating remained unchanged until a June 2007 
rating decision, in which the AMC assigned a 70 percent 
rating for PTSD with dementia from October 25, 2006, the date 
of the veteran's last VA examination.

Although the veteran's ratings for PTSD with dementia have 
been assigned under Diagnostic Codes 9310-9411 for rating 
dementia of unknown etiology and PTSD, the actual criteria 
for evaluating all psychiatric disabilities other than eating 
disorders is set forth in a General Rating Formula .  See 38 
C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2006).  Co-
existing mental disabilities are assigned a single rating 
under the diagnostic code that reflects the dominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.14 (providing, in part, that 
evaluations of the same manifestations under different 
diagnoses [or, diagnostic codes], is to be avoided).

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long- and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

A.	Prior to October 25, 2006

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, 
prior to October 25, 2006, the symptoms associated with the 
veteran's PTSD with dementia were consistent with the 
criteria for no more than the assigned 50 percent rating.

Private treatment records show that the veteran was diagnosed 
with mild dementia in 1989, of unknown etiology.  A 1998 
neuropsychological evaluation revealed mild to moderate 
impairments more pronounced in the visual and performance 
based memory skills as well as visual based cognitive skills.  
A June 2000 neuropsychological re-evaluation showed very 
significant improvement in certain cognitive skills, such as 
verbal memory that were not explainable by test-retest 
statistical significance.  The veteran had right 
temporal/posterior and some frontal deterioration.  Dr. H. 
opined that the veteran's radiation exposure was accelerating 
his aging process and negatively impacting his mental status.  

A September 2000 VA psychosocial survey report reflected a 
constant pattern of reoccurring intrusive thoughts about his 
World War II service.  The veteran reported sleep problems 
including nightmares.  He stated that he had always been 
anxious since the war and was known to be hyper-alert.  
Following his return from the war, Dr. G., now deceased, 
prescribed sedatives for a nervous anxiety condition.  A 
review of private treatment records from Dr. W. showed 
continuing use of sedatives, usually Valium, for a nervous 
condition.

On October 2000 VA examination, the veteran gave a history of 
disturbed sleep and nightmares, irritability, anxiety, 
increased startle response and avoidance behaviors.  He 
described himself as a "loner" and stated that he tended to 
isolate himself.  The veteran was oriented in all spheres and 
his eye contact was good.  Initially, his speech was 
spontaneous, but a bit tangential with over attention to 
details.  When asked to described his war experiences, even 
after repeated attempts to compose himself, the veteran was 
unable to talk.  His lips quivered and he cried.  During 
other portions of the examination, the veteran was well 
adjusted without any distress or problems.  It was apparent 
to the examiner that the veteran was trying to deny his 
ongoing distress, which was borne out by test results.  The 
veteran denied any suicidal/homicidal ideation or auditory or 
visual hallucinations.  There were no signs of any thought 
disorder.  His judgment was grossly intact, but his insight 
was poor as the veteran denied any psychological distress 
though it was apparent that he was having some significant 
problems.  The diagnoses included PTSD, chronic, moderate, 
and dementia (as reported by the veteran).  The veteran's GAF 
score was 60 due to PTSD symptoms only.

During his July 2001 hearing, the veteran testified that he 
received treatment and medications for PTSD at the VAMC and 
from the Erie Vet Center.  He confirmed that he had sleep 
difficulties due to nightmares and that he was irritable.  
His wife indicated that the veteran was a loner and did not 
initiate social contact.  

VA medical records from 1999 to October 2006 reflect 
treatment for PTSD, mild dementia, and depression, and a long 
history of anxiety and sleep difficulties.  During a November 
2000 VA intake evaluation, the veteran reported that he and 
his wife had a number of social supports and belonged to a 
number of groups.  On examination, his speech was spontaneous 
at normal rate and rhythm except when discussing his war 
experiences.  Mood appeared depressed; affect was wide range.  
He was oriented to person, place and time.  The veteran 
denied any suicidal/
homicidal ideation or auditory or visual hallucinations.  
There were no signs of any thought disorder.  Memory was 
intact.  Judgment and insight were adequate for the most 
part.  Ability to abstract and to do simple problem solving 
was intact.  Intellect and fund of knowledge appeared average 
or above.  The examiner noted that the veteran clearly had a 
number of significant PTSD symptoms and experienced intrusive 
thoughts, some irritability, poor sleep, and avoidance 
behaviors.  The impression was chronic PTSD, moderate to 
severe, and the assigned GAF score was 60.

A February 2002 VA record shows that the veteran complained 
of difficulty falling and staying asleep because of 
nightmares and depression due to continuous intrusive 
thoughts about his war experiences.  He continued to have 
survivor guilt, anhedonia and feelings of hopelessness.  His 
wife reported that the veteran had been diagnosed with mild 
dementia and cognitive losses four years earlier.  The VA 
therapist noted that the veteran appeared to be of above 
average intelligence and was quite articulate and very 
dependent on his wife.  The veteran was tearful when 
discussing war experiences.  His mood was depressed and 
anxious.  Speech was soft and he appeared somewhat withdrawn 
with few coping skills.  The assessment was chronic PTSD, 
moderate to severe, exacerbated recently.  

A March 2003 VA progress note reveals that the veteran was 
articulate with very little cognitive deficits noted, if any; 
however, he was easily tearful.  A GAF score of 55 was 
assigned.  In connection with a September 2003 visit, the 
therapist noted that the veteran went on regular outings with 
his family and friends and that his appetite was good.  
However, he still had intermittent nightmares.  His speech 
was normal rate, rhythm and volume; thought processes were 
logical and coherent.  The assigned GAF score was 60.  
Similar findings were noted on mental status examination in 
April and August 2004.  On November 2005 mental status 
examination, the veteran's affect was mildly subdued, but he 
readily provided a detailed account of his war experiences, 
becoming tearful when describing emotionally-stirring events.  
His thought pattern was organized.  The veteran had a 
somewhat muted speech prosody.  Some short-term memory and 
mild cognitive impairment, mild deficit in attention and 
calculation, mild apraxia and dysgraphia were noted.  
Abstract thinking was most deficient.  The assessment was 
chronic PTSD and dementia NOS (Not Otherwise Specified).  A 
GAF score of 58 was assigned. 

On mental status examination in February 2006, the veteran 
was contrite in demeanor.  Affect was subdued and solemn, 
with intermittent welling of his eyes with tears in relation 
to emotionally-stirring thought content.  Otherwise, thought 
process was organized, coherent, lucid and future-oriented.  
He was readily engageable and interactive and affectionate 
towards his wife.  A GAF score of 60 was given.  During an 
April 2006 visit, the veteran complained of worsened 
depression and concentration and lower motivation.  The 
veteran admitted to vague suicidal ideation without plan or 
intent and contracted for safety.

In a January 2006 statement, the Team Leader at the Erie Vet 
Center indicated that since two heart attacks in the fall of 
2003, the veteran had shown minimal progress in overcoming 
the impact of the exacerbation of his PTSD symptoms, noting 
that his group attendance had fallen off significantly and 
that, when he did attend, the veteran's participation was 
often minimal.  He added that the events of September 11th, 
2001, the suicide death of the veteran's son, and the lack of 
understanding from the VA to recognize and diagnose the 
veteran's ailments due to exposure to X-rays while on the 
battlefield contributed to a poor prognosis for recovery.

Prior to October 25, 2006, the medical evidence reflects that 
the veteran's PTSD with dementia was manifested, primarily, 
by anxiety, depression, flashbacks, intrusive thoughts, sleep 
impairment, nightmares, hypervigilance, some social 
isolation, irritability, and anxiety.  At times he also 
showed some impairment in memory and concentration.  These 
symptoms are reflective of occupational and social impairment 
with reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

The Board finds that prior to October 25, 2006 the veteran's 
PTSD with dementia symptomatology,  did not meet the criteria 
for a rating in excess of 50 percent.  As noted above, the 
assignment of the next higher, 70 percent rating is warranted 
for occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to certain symptoms.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9310-9411 (2006).  However, the 
Board notes that the veteran generally was not shown to have 
suicidal or homicidal ideation.  The veteran did not exhibit 
any obsessional rituals that interfered with routine 
activities.  The veteran was not shown to have near 
continuous panic or depression affecting his ability to 
function independently, appropriately or effectively.  
Moreover, there was no evidence of impaired impulse control 
such as unprovoked irritability with periods of violence or 
spatial disorientation.  His speech had been logical, clear 
and rational.  The VA examiners have noted that the veteran 
was generally oriented in all spheres and appropriately 
groomed and dressed, i.e., he did not neglect his personal 
appearance and hygiene.  Although the veteran appeared to 
have difficulty initiating social interactions, the record 
shows that the veteran generally had a good relationship with 
his wife of more than 20 years.  Further, the veteran's 
short-term memory was only mildly impaired and improved 
between 1998 and 2000.  He had good insight and judgment.  
The veteran's remaining symptoms were not so severe as to 
meet the criteria for a 70 percent rating under the General 
Rating Formula.  It logically follows that the criteria for 
the maximum 100 percent rating, likewise, were not during the 
period in question.

The Board also points out that none of the GAF scores 
assigned during the appeal period prior to October 25, 2006 
provide any basis for assignment of a rating in excess of 50 
percent for PTSD with dementia.  Medical professionals 
assigned the veteran GAF scores between 55 and 60.  According 
to DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In addition, 
when considered in light of the actual symptoms demonstrated, 
none of the assigned GAF scores provides a basis, alone, for 
assignment of any higher rating for the veteran's service-
connected PTSD with dementia prior to October 25, 2006.  As 
such, there is no basis for the Board to conclude that the 
lowest assigned GAF of 55 is reflective of the level of 
impairment contemplated in the criteria for a rating in 
excess of 50 percent.



B.	From October 25, 2006

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, from 
October 25, 2006, the symptoms associated with the veteran's 
PTSD with dementia have been consistent with the criteria for 
no more than the assigned 70 percent rating.

On October 2006 VA examination, the examiner noted that the 
veteran had been married to his current wife for 25 years.  
The veteran was mildly tremulous.  There was no gross 
impairment of thought process or communication.  He had some 
suicidal ideation without plan or intent.  The veteran 
required assistance to maintain minimal personal hygiene, 
including prompting pertaining to dressing and bathing.  He 
maintained a valid drivers' license and was able to drive 
familiar routes without mishap.  The veteran was fully 
oriented to person, place and time.  Obsessive and 
ritualistic behavior was not in evidence.  Rate and flow of 
speech were normal with no irrelevant, illogical, or obscure 
speech patterns.  The veteran described panicky feelings when 
having been unable to locate his car in a crowded mall 
parking lot.  He was depressed and described some difficulty 
falling asleep and occasional combat-related nightmares.  The 
veteran had continuing PTSD symptoms of flashbacks, intrusive 
recollections, distressing dreams, psychological distress, 
and physiologic reactivity on exposure to internal or 
external cues that resemble aspects of the traumatic event.  
There were efforts to avoid thoughts, feelings, or 
conversation associated with the trauma, feelings of 
detachment or estrangement from others, persistent symptoms 
of increased arousal with irritability, and hypervigilance, 
and difficulty falling and staying asleep.  The diagnoses 
were moderate PTSD and cognitive disorder, NOS (mild to 
moderate cognitive impairment); the examiner assigned a GAF 
score of 40 with major impairment in social functioning, 
family relations, thinking, and mood.  

The examiner opined that, it is reasonable to attribute 
symptoms linked to PTSD as service connected; and that the 
veteran's mild to moderate cognitive impairment is a separate 
condition.  The veteran's dementia was in the mild to 
moderate degree, without significant deterioration.  The 
examiner added that it was not possible to provide a separate 
GAF for each condition, but rather the GAF score represents 
the overall psychiatric disability, including the effects of 
PTSD and dementia.  The examiner concluded that, in light of 
the veteran's increasing debility, his PTSD symptoms are as 
likely as not aggravated by his cognitive impairments 
(dementia) in which long-term combat-related memories are 
preserved vividly, while short-term memory remains 
demonstrably impaired. 

VA treatment records from October 2006 reveal that the 
veteran has been participating in an elderly veterans PTSD 
support group and that he was able to share information and 
listen to other members of the group.

From October 25, 2006, the medical evidence reflects that the 
veteran's PTSD with dementia has been manifested, primarily, 
by anxiety, depression, flashbacks, intrusive thoughts, sleep 
impairment, nightmares, hypervigilance, demonstrative short-
term memory and cognitive impairment, difficulty in adapting 
to stressful circumstances, irritability, frustration and 
major impairment in social functioning.  These symptoms are 
indicative of no more than occupational and social impairment 
with deficiencies in most areas, the level of impairment 
contemplated in the currently assigned 70 percent disability 
rating.

The Board finds that the veteran's PTSD with dementia 
symptomatology, from October 25, 2006, does not meet the 
criteria for a rating in excess of 70 percent.  As noted 
above, the assignment of the next higher, 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9310-9411 
(2006).  There is no evidence of gross impairment of thought 
process or communication.  His speech has been logical, clear 
and rational.  Although the veteran has had occasion suicidal 
ideation, he has had no plan or intent.  He also was not 
shown to have homicidal ideation, delusions or 
hallucinations.  The veteran does not exhibit any grossly 
inappropriate behavior.  Moreover, there has been no evidence 
of spatial disorientation.  

Further, although the October 2006 VA examiner noted that the 
veteran required assistance to maintain minimal personal 
hygiene, including prompting pertaining to dressing and 
bathing, that examiner also noted that the veteran was 
oriented in all spheres, pleasant and cooperative, and 
appropriately groomed and dressed.  The veteran maintained 
good eye contact.  Although the veteran appears to have 
difficulty initiating social interactions, the record shows 
that the veteran generally has a good relationship with his 
wife of more than 25 years and is sharing some of the 
difficulties he is experiencing as a result of his wife's 
terminal illness during PTSD group therapy sessions.  
Further, the October 2006 examiner indicated that the 
veteran's dementia was in the mild to moderate degree, 
without significant deterioration.  He had good insight and 
judgment.  The veteran's remaining symptoms were not so 
severe as to meet the criteria for a 100 percent rating under 
the General Rating Formula.  

The Board also points out that the only GAF score assigned 
since October 24, 2006, does not provide any basis for 
assignment of a rating in excess of 70 percent for PTSD with 
dementia.  The October 2006 examiner gave the veteran a GAF 
score of 40 with major impairment in social functioning, 
family relations, thinking, and mood.  According to DSM-IV, a 
GAF score between 31 and 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work).  Even 
though the veteran exhibits avoidance behaviors, the October 
2006 examiner indicated that the veteran's PTSD 
symptomatology was moderate, that he had mild to moderate 
cognitive impairment, and that his dementia was in the mild 
to moderate degree, without significant deterioration.  The 
examiner added that the GAF score represents the overall 
psychiatric disability, including the effects of PTSD and 
dementia.  

As a final point, the Board notes that, in addition to the 
medical evidence, the lay statements and testimony regarding 
the veteran's PTSD with dementia symptoms have been 
considered.  However, to the extent that the veteran, his 
wife, or his representative attempts to assert that he is 
entitled to higher ratings, the Board finds that their 
assertions are not entitled to more weight than the objective 
findings rendered by trained medical professionals in 
evaluating the veteran's PTSD with dementia, to include the 
findings of the various VA examiners.  See 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  See also Bostain v. West , 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In short, the statements 
offered in support of his claims do not constitute competent 
and persuasive medical evidence in this appeal, and none of 
this evidence is of sufficient probative value to controvert 
the objective medical findings.

Under the circumstances of this case, the Board finds that, 
prior to October 25, 2006, the veteran's PTSD with dementia 
symptomatology more nearly approximated the criteria for a 50 
percent rather than a 70 percent rating and that, from 
October 25, 2006, his PTSD with dementia symptomatology has 
more nearly approximated the criteria for the 70 percent 
rather than 100 percent rating.  See 38 C.F.R. § 4.7 (2006).  
As the criteria for the next higher rating for each period 
has not been met, it follows that the criteria for an even 
higher rating likewise have not been met.  

Accordingly, the claims for higher ratings for PTSD with 
dementia must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating during 
each period under consideration, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Separate Ratings for PTSD and Dementia

As noted above, regardless of the fact that ratings for 
various psychiatric disabilities are assigned under different 
diagnostic codes, the actual criteria for rating all 
psychiatric disabilities other than eating disorders-to 
include PTSD and dementia-is the same.  Thus, VA assigns a 
single rating, even if service connection has been granted 
for more than one psychiatric disability.  See 38 C.F.R. 
§ 4.130.  This is consistent with the rule against 
pyramiding, prohibiting multiple ratings for evaluation of 
all, or many, of the same symptoms.  Even the October 2006 
examiner explained that it was not possible to provide a 
separate GAF for each condition, but rather the assigned GAF 
score represents the overall psychiatric disability, 
including the effects of PTSD and dementia.  Thus, the Board 
concludes that the assignment of separate ratings, for the 
veteran's diagnosed PTSD and dementia, would be a fundamental 
violation of the rule against pyramiding.  38 C.F.R. § 4.14 
(2006).  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 50 percent for PTSD with 
dementia, prior to October 25, 2006, is denied.  

A rating in excess of 70 percent for PTSD with dementia, from 
October 25, 2006, is denied.

The claim of entitlement to separate disability ratings for 
PTSD and dementia is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


